United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    __________

                                    No. 11-3259
                                    __________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Frederick Nation,                        *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: May 14, 2012
                                 Filed: July 13, 2012
                                  ___________

Before MURPHY, BENTON and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

        Frederick Allen Nation pled guilty to failing to register as a sex offender, in
violation of 18 U.S.C. § 2250. The district court1 sentenced him to 36 months’
imprisonment, followed by seven years of supervised release. After three months on
supervised release, he violated the conditions of release. He admitted the violations
and requested release to a transitional living facility. The district court ordered him
to a transitional facility for sex offenders. He again violated the release conditions.
Supervised release was revoked. The Guideline range was 8 to 14 months. He was

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
sentenced to 24 months, the maximum, followed by five years’ supervised release.
He appeals this sentence.

      Nation does not assert procedural error. He argues that his sentence is
unreasonable, that it was greater than necessary to comply with federal sentencing
concerns, and that the district court did not give proper consideration to the 18 U.S.C.
§ 3553(a) factors and the recommendations in Chapter 7 of the Sentencing
Guidelines.

       The reasonableness of a sentence is reviewed for an abuse of discretion.
United States v. Price, 542 F.3d 617, 622 (8th Cir. 2008). A court abuses its
discretion if it fails to consider a relevant factor, gives significant weight to an
irrelevant or improper factor, or makes a clear error of judgment when weighing the
factors. United States v. Asalati, 615 F.3d 1001, 1006 (8th Cir. 2010).

       That the sentence is outside the Guidelines range does not create a presumption
of unreasonableness. Gall v. United States, 552 U.S. 38, 51 (2007). The record
shows the district court considered the sentencing factors. The court also heard
Nation’s request for a within-Guidelines sentence, and his argument that he did not
“transition well” from the Bureau of Prisons. Imposing sentence, the court found
Nation’s previous violations showed “a high risk of new felonious conduct,”
recognizing the need to protect the public. The court is not required to mechanically
recite the § 3553(a) factors or give a lengthy explanation of the sentence imposed,
especially where the district court had imposed the original sentence. Asalati, 615
F.3d at 1007.

      The judgment of the district court is affirmed.
                      ____________________________




                                          -2-